DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-107 have been previously cancelled. Claims 108-127 are still pending in this Application. 
Response to Amendments/Remarks
Applicant’s argument/remarks, on page 9,, with respect to rejections to claims 112 and 119 under 35 USC § 112(b) have been fully considered but are respectfully not  persuasive with respect to claims 112 and 119. Therefore, rejections to claim 112 under 35 USC § 112(b) have been maintained.
	The Applicant points support to paragraph 0048 for the term “importance rating and states that “As provided above, paragraph [0048] exemplifies the term "importance rating" in describing that their importance for power network operation and reliability, an assessment of the condition of power network assets is performed. Applicant respectfully submits that the importance rating is a rating that identifies the importance of a given power network asset..”.  
	In response to this argument, the context of paragraphs [0048-0054] does not teach or suggest the Applicant’s interpretation of this paragraphs and does not teach or suggest any support for the term :importance rating” therein. For instance, paragraphs [0048-0054] recite “In view of their importance for power network operation and reliability, an assessment of the condition of power network assets is performed…. The condition classification device 30 may be operative to output a condition classification that may have at least two different values. The at least two different values
may represent [0050] a first class indicating that a power network asset
operates normally ("good"); and [0051] a second class indicating that a power network
asset requires attention ("bad")… a first class indicating that a power network asset
operates normally; [0053] a second class indicating that a power network asset requires some attention; and [0054] a third class indicating that a power network asset requires immediate attention…”. 
	The disclosure fig. 6 shows the importance rating values column 73 which are values such as 15, 5.08, 11, 3…and so on. These are numerical values that do not represent a transformer condition (bad, normal, or immediate attention”. Therefore the term “importance rating” is unclear as stated in the rejection.
	With respect to claim 119, the claim is still unclear because claim 119 is trying to recite and perform limitations of different embodiments and when the system performs all of the limitations of claim 119 in combination with claim 118 becomes confusing.     
	For instance, claims 118-119 recites:
	As per claim 118, teaches the method of claim 108,
	…a first missing data replacement procedure is performed to automatically determine a first substitute parameter value for the first parameter value, and
 	 In re: Luiz CHUM Application No.: 16/963,710 Filed: July 21, 2020 Page 5 of 9 a second missing data replacement procedure is performed to automatically determine a second substitute parameter value for the second parameter value, the second missing data replacement procedure being different from the first missing data replacement procedure. As per claim 119, teaches the method of claim 118,
	…wherein the first missing data replacement procedure is used to determine the second substitute parameter value”.	
	As recited, the claims are confusing because it seems that the determination of the second substitute parameter value is performed twice, first using the second missing data replacement procedure and then using the first missing data replacement procedure. The disclosure does not suggest that. The disclosure suggest that a plurality of data replacements procedures can be selected to generate different substitute parameter values(software algorithm using different mathematical methods, see [0218-0224]; also, see [0312-0313]), as claimed in claim 118 and first embodiment 33 (see 0310). Embodiment 34 ([0315]) clearly states that when a second missing replacement procedure is used to generate a second parameter, this is a different embodiment that differs when a single first replacement procedure is used to replace missing data of two parameters. Thus, the disclosure teaches that two different replacement procedures can be implemented to replace two different missing parameter in a first embodiment, OR a single replacement procedure can be implemented to replace two or more parameters. However, the disclosure does not suggest an embodiment performing using two different replacement procedure to determine the same second substitute parameter.       
Applicant’s argument/remarks, on pages 9-13, with respect to rejections to claims 108-127 under 35 USC § 101 have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.       
	On page 9, the Applicant argues that :
…As indicated in the 2019 PEG, Examiners may no longer use the quick reference sheet in their analysis of determining whether a claim is directed to a judicial exception. In this case, it appears the Office Action has used the quick reference sheet with the recitations to generic computer components and being performed by human mind…”. This argument is respectfully not persuasive.
	In response to the arguments above, The Examiner used the “PEG 2019” in analyzing and rejecting the claims 108-127 under 35 USC 101 for abstract ideas. The claimed subject matter falls in the groups of mathematical concepts and mental processes as clearly pointed out in the rejection. 
	On pages 12-13, the Applicant argues that:
	 “Claim 108 recites “performing, by an electronic device, an automatic classification procedure for a condition classification of a power network asset,… performing, by the electronic device, a missing data replacement procedure to determine at least one substitute parameter value…”. Applicant respectfully submits that the claims are not directed to an abstract idea enumerated in the above groups a) - c ). However, even if, accepting only for the sake of the present argument, the pending claims are directed to an abstract idea enumerated in the above groups a)-c ), Applicant respectfully submits that the claims are integrated into a practical application of the exception, which indicates that the claim is eligible at Prong Two of revised Step 2A. See, for example, Examples 39 and 41 of the new examples provided on January 7, 2019”. These arguments are persuasive. 
	As clearly pointed out in the rejection “The term “an electronic device”/a computer which seems to be a computer component recited in high level of generality that represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)).  Therefore, the claims are not patent eligible based on the rationale presented below. 
Applicant’s argument/remarks, on pages 13-14, with respect to rejections to claims 1-20 under 35 USC § 103(a) have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims have been maintained.	
 	On page 13-14, the Applicant argues:
	“claim 108 recites:… performing, by the electronic device, a missing data replacement procedure to determine at least one substitute parameter value;…
(Emphasis Added). Applicant respectfully submits that Dagnino does not disclose or suggest at least the above highlighted recitations of Claim 108…. As provided above, the cited portion of Dagnino appears to describe that the data used in training the machine-learning algorithm may not be identical to the data from which the profile of
the transformer is developed via the machine-learning algorithm. However, such recitation does not disclose or suggest performing, by the electronic device, a missing data replacement procedure to determine at least one substitute parameter value. Paragraph [0027] further appears to describe that the historical data corresponding to the transformer may have been excluded from the historical data of the power system utilized to train the algorithm. Such description is not the same as performing, by the electronic device, a missing data replacement procedure to determine at least one substitute parameter value. For example, deciding to use different data is not the same as having data that is missing. For at least the reasons provided above, Applicant respectfully submits that Claim 108 is patentable over the art of record, the allowance of which is respectfully requested”. These arguments are respectfully not persuasive.
	In response to the arguments above, the Applicant did not consider all of the citations and interpretation for the argued limitations above provided by the Examiner such as paragraphs [0031-0032] that teaches or suggests wherein a substitute value is determined (calculated/predicted) and which is used to determine the classification of the asset/transformer. For instance, claim 109 recites “wherein the missing data replacement procedure is performed to determine a substitute value for a parameter value for which no online monitoring is performed during operation of the power network asset”. Claim 109 provides a broadest reasonable interpretation of the claim terminology argued above and the prior art Dagnino reads in this BRI and suggests wherein a value is calculated/predicted, and which indicates that is not a real monitored value but instead is a determined value that was no monitored or sensed. Even the cited paragraph [0027] teaches or suggests determining a parameter value for which no online monitoring is performed during operation of the power network asset. Thus, the cited portion of Dagnino reads in the claimed functions and terminology of claim 108.
	Furthermore, the current invention [128] recites “while a given parameter value
may not be available for a power transformer 20, the respective parameter value may be available for another power transformer 25 in the power network…”. Thus, data of similar devices/transformers can be used as replaced data used for classification procedures. This is what Dagnino paragraph 0027 suggests, that historical data of another transformer can be used as the historical data (training data) for a current/first transformer being analysis/classified. Finally, Dagnino cited paragraphs [0031-0032] teach determining a substitute value for which no online parameter is performed since it teaches that the parameters are calculated. Therefore, the arguments are not persuasive and thus the rejections are maintained.         
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 112 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 112 recites “wherein the missing data replacement procedure is performed to determine a substitute value for at least one of: an age of the power network asset… an importance rating of the power network asset”. The importance rating of the asset is unclear and makes the claim indefinite. For instance, the term “the importance rating” has not been defined, described, or exemplified in the original disclosure. The Examiner did not find any reasonable definition for a broad interpretation for this term. Transformers/electrical assets have plurality of parameters/variable related their operating condition or their functioning such as power rating , capacity rating, load rating, current or voltage rating. However, an “importance rating” is not described or exemplified in the specification, except for being a number with not units. Thus, the boundaries of the scope of the claims are unclear. The Applicant pointed support for this term in paragraph [0048] . However, paragraphs [0048-0054] recite “In view of their importance for power network operation and reliability, an assessment of the condition of power network assets is performed…. The condition classification device 30 may be operative to output a condition classification that may have at least two different values. The at least two different values may represent [0050] a first class indicating that a power network asset operates normally ("good"); and [0051] a second class indicating that a power network asset requires attention ("bad")… a first class indicating that a power network asset operates normally; [0053] a second class indicating that a power network asset requires some attention; and [0054] a third class indicating that a power network asset requires immediate attention…”. 
	The disclosure fig. 6 shows the importance rating values column 73 which are values such as 15, 5.08, 11, 3…and so on. These are numerical values that do not represent a transformer condition (bad, normal, or immediate attention”. Therefore the term “importance rating” is unclear as stated in the rejection. The Examiner suggest the Applicant to clarify the record.   
	For purposes of Examination, the term “importance rating” value would be broadly interpreted as a “rating value”.  
Claim 119 recites “wherein the first missing data replacement procedure is used to determine the second substitute parameter value”. These limitations contradict the limitations of parent claim 118 and make the claim unclear. For instance, claim 118 recites “a first missing data replacement procedure is performed to automatically determine a first substitute parameter value for the first parameter value, andIn re: Luiz CHUMApplication No.: 16/963,710Filed: July 21, 2020Page 5 of 9 a second missing data replacement procedure is performed to automatically determine a second substitute parameter value for the second parameter value, the second missing data replacement procedure being different from the first missing data replacement procedure”. Thus, claim 118 requires that different missing data replacement procedure be performed to determine the first and second parameters values, values, then, claim 119 requires that a single/first missing data replacement procedure determined both of the first and second parameters values, thus, these limitations are contradictory. For instance, when the system is operational, would the system perform both missing data replacement procedures as claimed in claim 119, which procedures takes precedence the first or second in determining the second substitute parameter value, and which performs the replacement.   


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 108-127 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to an abstract without significantly more.
Claim 108, and 123, recites in part:
“A) performing a classification procedure for a condition classification of a power network asset, 
B) --performing a missing data replacement procedure to determine at least one substitute parameter value”;
C) using the subset of parameter values and the at least one substitute parameter value in combination as inputs for the automatic classification procedure to obtain the condition classification of the power network asset.
 	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea and also concepts performed in the human mind including observation, evaluation, and opinion which are examples of mental processes.  The step A and C) a classification procedure for a condition classification refers and requires the use of machine learning algorithms which includes mathematical concepts (see claim 127 for examples of mathematical machine  learning algorithms includes general linear regression (GLM) and linear discriminant analysis (LDA), Or classification and regression trees (CART), a Naive Bayes algorithm (NB), Bayesian networks, K-nearest neighbor (KNN), and a support vector machine (SVM), random forest, tree bagging, an extreme gradient boosting machine, and artificial neural networks. Each of these algorithms use linear regression, SVM, statistical equations and calculation). The same step can be performed mentally by simply observing data and determining that a condition of a device exists when the data is compared to a known value and determine the classification based on the judgment of the data. The second step B) replacing missing data with substitute data also involve mathematical formulas such as mean values, correlations values (see claim 120 for examples of mathematical concepts for performing this step such as mean or median value of a statistical distribution, using a random value determined in accordance with a statistical distribution, using a value determined based on parameter multivariate correlations, using a multivariate regression, and using a Pearson correlation). This second step can also be performed mentally by replacing the value with an expert guess value (default value when the data observed for a dataset is missing) as suggested in the disclosure. Thus, a person observing the available data in a dataset in a paper, can replace the data mentally with adjacent data in the sheet and perform data substitution mentally. Thus, the previous steps involve or suggest the use and implementation of mathematical concepts including the calculation of values using formulas/equations and/or mental processes. Therefore, the claims recite abstract ideas or judicial exceptions. 
	The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “an electronic device” to perform the  automatic classification/the abstract idea, which are recited in high level of generality and merely uses a computer to perform the abstract idea and is equivalent to mere instructions to apply an exception (see MPEP 2106.05(f). The claim further recites the additional limitations “wherein the automatic classification procedure performs the condition classification using a set of parameter values as inputs, wherein only a subset of the set of parameter values is available for the power network asset and at least one parameter value of the set is not available for the power network asset”, which are recited in high level of generality and are considered insignificant extra solution and pre-solution activities of mere data gathering (see MPEP 2106.05(g)). For instance, the term using “inputs” which suggests data gathering and are recited at a high level of generality (i.e. simply gathering data for use in the judicial exception formulas/equations), and amounts to mere data gathering. The limitations “at least one parameter value of the set is not available for the power network” is an insignificant extra pre-solution activity of mere data gathering required in order to perform the missing data replacement abstract idea. This limitations involves gathering or determining information of missing data in order to perform the missing data replacement process (the Abstract idea). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Using “an electronic device”/computer to perform the automatic classification, which are recited in high level of generality and simply amounts to “apply it” to perform the abstract idea. The term “an electronic device”/a computer which seems to be a computer component recited in high level of generality that represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)). Furthermore, the additional limitations “wherein the automatic classification procedure performs the condition classification using a set of parameter values as inputs, wherein only a subset of the set of parameter values is available for the power network asset and at least one parameter value of the set is not available for the power network asset” which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or mathematical concepts of the abstract ideas above and does not amount to significantly more as indicated by the courts since they are well-understood, routine, conventional activities recited at a high level of generality (see MPEP 2106.05(d)(II). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). For instance, the reference Dagnino et al (WO 2014/078830, reference cited in IDS), teaches using inputs for classifying the health of an asset, wherein suggests that machine learning algorithms need input data to be trained and also to make a classification of the input data or an asset based on the input data; and the NPL references Islam et al (Missing Measurement Estimation of Power Transformers Using a GRNN), Zou et al (“Evaluation and Automatic Selection of Methods for Handling Missing Data”, 2005) and Hassan et al (Regression in the Presence Missing Data Using Ensemble Methods) teach that when data to train an algorithm for classifying the data is missing, it was very well known to use a missing data replacement process to substitute the data missing to train the algorithm/machine since missing data in datasets was a very well-known problem. Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 109-122 depend from claim 108, and thus recite the limitations and the abstract ideas of claim 108. 
	Claims 109-112 recites limitations related to the abstract idea of missing data replacement and also relates the data values to be substituted to examples of  data and expand each of the steps above with examples of data for the abstract idea above, and these additional limitations are also abstract ideas themselves since they involve mathematical concepts involving equation/formulas as previously stated above.  Accordingly, these additional elements do not integrate the abstract idea of claim 108 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. 
      Claim 113 recites the additional elements of including an insulation system and using the missing data replacement procedure/abstract idea to find values related to insulation system, and claim 122 the asset is a transformer which are recited in a high level of generality and generally link the use of a judicial exception to a particular technological environment of field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
“including an insulation system and using the missing data replacement procedure/abstract idea to find values related to insulation system” simply link the use of judicial exception to a particular technological environment or field of use which have been found by the courts not to be enough to qualify as significantly more (see 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 114-121 and 124 recites abstract ideas themselves such as mathematical relationships such as determining confidence information (probability calculations claim 114), determining accuracy of the classification (claim 119), performing mathematical relation (claim 120). Thus, these additional limitations are also abstract ideas themselves since they involve mathematical concepts involving equation/formulas as previously stated above.  Claim 114-121 includes the same additional elements of claim 108. Accordingly, these additional elements do not integrate the abstract idea of claims 114-121 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Claim 124 depends on claim 123 and includes the same abstract ideas as claim 123.
  Claims 125-127 recites in part “A) performing a missing data replacement procedure when training the machine learning algorithm, the missing data replacement procedure generating substitute parameter values where at least one of the parameter values of the set is missing in the training data”.
 	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea and also concepts performed in the human mind including observation, evaluation, and opinion which are examples of mental processes.  The second step replacing missing data with substitute data involve mathematical formulas such as mean values, correlations values (see claim 120 for examples of mathematical concepts for performing this step). This second step can be performed also mentally by replacing the value with an expert guess value as suggested in the disclosure. Thus, a person observing the available data in a dataset in a paper, can replace the data mentally with adjacent data in the sheet and perform data substitution mentally. Thus, the previous steps involve or suggest the use and implementation of mathematical concepts including the calculation of values using formulas/equations and/or mental processes. Therefore, the claims recite abstract ideas or judicial exceptions. 
	The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “training a machine learning algorithm that uses a set of parameter values as inputs to perform a condition classification, wherein the training is performed using training data associated with a plurality of power network assets”. which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering. For instance, the obtaining or using inputs are recited at a high level of generality (i.e. simply gathering data for use in the judicial exception formulas/equations), and amounts to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
“training a machine learning algorithm that uses a set of parameter values as inputs to perform a condition classification, wherein the training is performed using training data associated with a plurality of power network assets” which are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering and amounts to necessary data gathering as an input to an equation or mathematical concepts of the abstract ideas above (see EMPEP 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 108-111, 121-125 and 127  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagnino et al (WO 2014/078830, reference cited in IDS).
	As per claim 108, Dagnino teaches a method for a power network (see [0009] “an exemplary method for a power system”), comprising:
	performing, by an electronic device (see Fig. 6 and [0013] and [0069] “Fig. 6 and the following discussion provide a brief, general description of a suitable computing environment to implement embodiments of one or more of the provisions set forth herein…multiprocessor systems, consumer electronics, mini computers, mainframe computers, distributed computing environments that include any of the above systems or devices”), an automatic classification procedure for a condition classification of a power network asset (“the condition classification” is very broad; Fig. 1 step 110 shows a method wherein a transformer is classified as being able to support a load or classified as not being able to support a load; also, see [0017]; also, see [0027-0043] “At 106 in the example method 100, the machine-learning algorithm is provided with historical data corresponding to a transformer of the power system to develop a profile of the transformer…0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant,
and/or volume of oil, for example…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0032…The probability or likelihood of a transformer failing may correlate to the oil temperature of a transformer…the transformer may fail and/or the probability of the transformer failing may be above a specified tolerance…0041… example method 200 describes how one or more transformers that are capable of supporting an added load may be identified
when a transformer fails, goes offline, and/or operates below normal
conditions (e.g., due to maintenance or replacement)…0042 ….the failure of the first transformer may be identified automatically…When a sensor identifies that a first transformer has failed and/or is failing…”, Thus, the system classifies a transformer as failing, not failing, and would have failed or as being ok based on different inputs received),
	wherein the automatic classification procedure performs the condition classification using a set of parameter values as inputs (see [0027-0043] “…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…”, thus, different type of historical data/parameters/inputs is used for the classification of the transformer),
	wherein only a subset of the set of parameter values is available for the power network asset (see 0027-0043] “0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant, and/or volume of oil, for example…0029…For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0030 By way of example and not limitation, in one embodiment, variables to the machine-learning algorithm may comprise ambient air temperature and load of the transformer. Constants for the machine-learning algorithm, specific to the transformer, may comprise winding time constant, oil time constant, and/or volume of oil. In such an example, information regarding the ambient air temperature and/or load of the transformer at various times may be provided via historical sensor data. Information regarding winding time constant, oil time constant, and/or volume of oil may be provided via heat run test data.”) and at least one parameter value of the set is not available for the power network asset (“not available” has been interpreted as a parameter not being measured or missing but instead being calculated, and which is used for the classification of the transformer; also, see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data);
	performing, by the electronic device, a missing data replacement procedure to determine at least one substitute parameter value (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data.; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter/not measured) and which is used for the classification of the transformer); and
	using the subset of parameter values and the at least one substitute parameter value in combination as inputs for the automatic classification procedure to obtain the condition classification of the power network asset (see [0027-0043] and the previous rationale. Different inputs including real time sensor data and/or historical measured values, field data, and correlated data (heat run test data), and substitute (replaced or calculated missing data as explained above) is used for the classification of a transformer in one or more conditions).
  	As per claim 109, Dagnino teaches the method of claim 108, Dagnino further teaches wherein the missing data replacement procedure is performed to determine a substitute value for a parameter value for which no online monitoring is performed during operation of the power network asset (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with substitute data from similar transformer data and not for the transformers being classified during its operation; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter/not measured) and which is used for the classification of the transformer).
  	As per claim 110, Dagnino teaches the method of claim 108, Dagnino further teaches wherein the missing data replacement procedure is performed to determine a substitute value for a parameter value that has been incorporated into the inputs of the automatic classification procedure after manufacture or installation of the power network asset (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with substitute data from similar transformer data and not for the transformers being classified during its operation; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter/not measured and which is an input acquired after manufacture or installation of the transformer in the power network) and which is used for the classification of the transformer).
  	As per claim 111, Dagnino teaches the method of claim 108, wherein the missing data replacement procedure is performed to determine a substitute value for a parameter value that is independent of an operation condition of the power network asset (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with substitute data from similar transformer data and not for the transformers being classified during its operation ad which is a parameter value that is independent of an operation condition of the power network asset being currently classified; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter/not measured and which is an input acquired after manufacture or installation of the transformer in the power network) and which is used for the classification of the transformer).  
    	As per claim 121, Dagnino’s teaches the method of claim 108, Dagnino's further teaches wherein the automatic classification procedure is operative to assign the power network asset to one of at least three different classes, wherein the at least three different classes comprise: a first class indicating that the power network asset operates normally (see [0041] “the example method 200 describes how one or more
transformers that…may be identified when a transformer fails, goes offline, and/or operates below normal conditions (e.g., due to maintenance or replacement));
	a second class indicating that the power network asset requires attention (see [0041] “the example method 200 describes how one or more
transformers that…may be identified when a transformer fails, goes offline, and/or operates below normal conditions (e.g., due to maintenance or replacement));
	and a third class indicating that the power network asset requires immediate attention (see [0041] “the example method 200 describes how one or more
transformers that…may be identified when a transformer fails, goes offline, and/or operates below normal conditions (e.g., due to maintenance or replacement)”, immediate attentions is when a transformer is in failed state”; also, see [0042] “When a sensor identifies that a first transformer has failed and/or is failing, an alert may be issued identifying the first transformer as having failed and/or failing”).
  	As per claim 122, Dagnino teaches the method of claim 108, Dagnino further teaches wherein the power network asset is a transformer or a generator (see Fig. 1-4 transformer 412).
  	As per claim 123, Dagnino teaches An electronic device (see Fig. 6 and [0013] and [0069] “Fig. 6 and the following discussion provide a brief, general description of a suitable computing environment to implement embodiments of one or more of the provisions set forth herein…multiprocessor systems, consumer electronics, mini computers, mainframe computers, distributed computing environments that include any of the above systems or devices”), comprising:
	an interface to receive data associated with a power network asset (see Fig. 6 interface 626; also, see [0027-0043] “…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…”, thus, different type of historical data/parameters/inputs is used for the classification of the transformer); and
	a processing device configured to perform an automatic classification procedure for a condition classification of the power network asset (see Fig. 6 processing unit 616; see Fig. 6 and [0013] and [0069] “Fig. 6 and the following discussion provide a brief, general description of a suitable computing environment to implement embodiments of one or more of the provisions set forth herein…multiprocessor systems, consumer electronics, mini computers, mainframe computers, distributed computing environments that include any of the above systems or devices”; the condition classification” is very broad; Fig. 1 step 110 shows a method wherein a transformer is classified as being able to support a load or classified as not being able to support a load; also, see [0017]; also, see [0027-0043] “At 106 in the example method 100, the machine-learning algorithm is provided with historical data corresponding to a transformer of the power system to develop a profile of the transformer…0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant, and/or volume of oil, for example…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0032…The probability or likelihood of a transformer failing may correlate to the oil temperature of a transformer…the transformer may fail and/or the probability of the transformer failing may be above a specified tolerance…0041… example method 200 describes how one or more transformers that are capable of supporting an added load may be identified when a transformer fails, goes offline, and/or operates below normal conditions (e.g., due to maintenance or replacement)…0042 ….the failure of the first transformer may be identified automatically…When a sensor identifies that a first transformer has failed and/or is failing…”, Thus, the system classifies a transformer as failing, not failing, and would have failed or as being ok based on different inputs received),
	wherein the automatic classification procedure is operative to use a set of parameter values as inputs (see [0027-0043] “…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…”, thus, different type of historical data/parameters/inputs is used for the classification of the transformer),
	wherein only a subset of the set of parameter values is available for the power network asset (see 0027-0043] “0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant, and/or volume of oil, for example…0029…For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0030 By way of example and not limitation, in one embodiment, variables to the machine-learning algorithm may comprise ambient air temperature and load of the transformer. Constants for the machine-learning algorithm, specific to the transformer, may comprise winding time constant, oil time constant, and/or volume of oil. In such an example, information regarding the ambient air temperature and/or load of the transformer at various times may be provided via historical sensor data. Information regarding winding time constant, oil time constant, and/or volume of oil may be provided via heat run test data.”) and
	wherein at least one parameter value of the set is not available for the power network asset (“not available” has been interpreted as a parameter not being measured or missing but instead being calculated, and which is used for the classification of the transformer; also, see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter) and which is used for the classification of the transformer), and
	wherein the processing device is further configured to: perform a missing data replacement procedure to determine at least one substitute parameter value (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data; also, see calculates the expected heat of the oil (missing parameter)); and
	 use the subset of parameter values and the at least one substitute parameter value in combination as inputs for the automatic classification procedure to obtain the condition classification of the power network asset ((see [0027-0043] and the previous rationale. Different inputs including real time sensor data and/or historical measured values, field data, and correlated data (heat run test data), and substitute (replaced or calculated missing data as explained above) is used for the classification of a transformer in one or more conditions ).
  	As per claim 124, Dagnino teaches a power network (See Fig. 4 power network system), comprising:
	a power network asset (see Fig. 4 transformer 412);
	and the electronic device of claim 123 that is configured to perform a condition classification of the power network asset (see Claim 123 above).
  	As per claim 125, Dagnino teaches a method of providing an automatic classification procedure for a condition classification of a power network asset (see [0009] and see claim 108 above same rationale applies herein), the method comprising:
	training a machine learning algorithm that uses a set of parameter values as inputs to perform a condition classification (see [0027-0043] “…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…”, thus, different type of historical data/parameters/inputs is used for the classification of a condition of a transformer ; the condition classification” is very broad; Fig. 1 step 110 shows a method wherein a transformer is classified as being able to support a load or classified as not being able to support a load; also, see [0017]; also, see [0027-0043] “At 106 in the example method 100, the machine-learning algorithm is provided with historical data corresponding to a transformer of the power system to develop a profile of the transformer…0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant, and/or volume of oil, for example…0029… For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0032…The probability or likelihood of a transformer failing may correlate to the oil temperature of a transformer…the transformer may fail and/or the probability of the transformer failing may be above a specified tolerance…0041… example method 200 describes how one or more transformers that are capable of supporting an added load may be identified when a transformer fails, goes offline, and/or operates below normal conditions (e.g., due to maintenance or replacement)…0042 ….the failure of the first transformer may be identified automatically…When a sensor identifies that a first transformer has failed and/or is failing…”, Thus, the system classifies a transformer as failing, not failing, and would have failed or as being ok based on different inputs received),
	wherein the training is performed using training data associated with a plurality of power network assets (see 0027-0043] “0028 It may be appreciated that other operating conditions that may be taken into account by the profile include, among other things, dissolve gas concentrations, core temperature, a winding time constant, oil time constant, and/or volume of oil, for example…0029…For example, the historical data provided to the machine-learning algorithm at 106 may comprise sensor data, field test data, and/or heat run test data…0030 By way of example and not limitation, in one embodiment, variables to the machine-learning algorithm may comprise ambient air temperature and load of the transformer. Constants for the machine-learning algorithm, specific to the transformer, may comprise winding time constant, oil time constant, and/or volume of oil. In such an example, information regarding the ambient air temperature and/or load of the transformer at various times may be provided via historical sensor data. Information regarding winding time constant, oil time constant, and/or volume of oil may be provided via heat run test data.”); also, see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data); and
	performing a missing data replacement procedure when training the machine learning algorithm, the missing data replacement procedure generating substitute parameter values where at least one of the parameter values of the set is missing in the training data (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data.).
  	As per claim 127, Dagnino teaches the method of claim 125, Dagnino further teaches wherein the machine learning algorithm is a linear algorithm selected from a group consisting of general linear regression (GLM) and linear discriminant analysis (LDA); or
	wherein the machine learning algorithm is a nonlinear algorithm selected from a group consisting of classification and regression trees (CART), a Naive Bayes algorithm (NB), Bayesian networks, K-nearest neighbor (KNN), and a support vector machine (SVM) (see [0026] “For example, in one embodiment, the machine learning algorithm is a neural network algorithm, such as a feedforward artificial neural network algorithm comprising one or more hidden layers”); or 
	wherein the machine learning algorithm is an ensemble algorithm selected from a group consisting of random forest, tree bagging, an extreme gradient boosting machine, and artificial neural networks (see [0026] “For example, in one embodiment, the machine learning algorithm is a neural network algorithm, such as a feedforward artificial neural network algorithm comprising one or more hidden layers… In still other embodiments, the machine-learning algorithm may utilize a decision tree learning approach, an association rule learning approach, and/or other approaches to develop or train the algorithm instead of or in conjunction with an artificial neural network approach.”; also, see [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 112-113 are rejected under 35 U.S.C. 103 as being unpatentable over Dagnino et al (WO 2014/078830, reference cited in IDS) in view of Islam et al (“Missing Measurement Estimation of Power Transformers Using a GRNN”).
 	As per claim 112, Dagnino teaches the method of claim 108, Dagnino does not explicitly teach wherein the missing data replacement procedure is performed to determine a substitute value for at least one of: an age of the power network asset; a voltage class of the power network asset; a power of the power network asset; an importance rating of the power network asset; and a ThruFault of the power network asset.
	However, Islam et al teaches a method for replacing missing data from a dataset of an asset comprising a data replacement process performed to determine a substitute value for at least one of: a power of the power network asset or age (see page 1 Col 1 the Abstract “For electrical power transformers their condition can be monitored by measuring electrical characteristics such as frequency response and dissolved gas concentrations in insulating oil. These vectors can be processed to indicate the health of a transformer and predict its probability of failure. One weakness of this approach is that missing measurements render the vector incomplete and unusable. A solution is to estimate missing
measurements using a General Regression Neural Network on the
assumption that they are correlated with other measurements… Tests show the method is able to accurately estimate missing values based on a finite set of complete observations.”; also, see page 2 Col 1 Par. 2 II methodology…; also, see page 2 Col 1 Par. 3 input section “As
these measurements act as indicators of a small set of underlying fault conditions, the values are often inter-related resulting in a statistical correlation between the various values. To estimate the missing values of these multidimensional vectors only the correlated measurements need to be considered. …in the collected data set, it was found that the power factor (pf) which is power of oil was the most commonly missing dimension..,”; also, see table I page 4 Col 2 the missing values were estimated from correlations to other measured parameters; also, see page 3 Col 1 par. 2 “B. Data Processing and Normalisation… In the data set, 35 vectors were incomplete due to missing values in single or multiple dimensions of the vectors…”, thus, one or more values that could be missing can be replaced based on the correlation with the other measured values in the dataset; also, see page 4 pars. 1-4).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include a method for replacing missing data from a dataset of an asset comprising a data replacement process performed to determine a substitute value for at least one of: a power of the power network asset or age as taught by Islam in order to replace missing data when missing in order to fill out dataset that are used for classifying/detecting the condition of an power/electrical asset such as transformer (see page 1 Col 1 par. 4 “Measurements such as dissolved gas analysis and dielectric insulation tests can be used to assess the condition of a transformer and indicate its likelihood of imminent failure”).  
	As per claim 113, Dagnino teaches the method of claim 108, Dagnino does not explicitly teach  wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter relating to the insulation system; 
	wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter selected from a group consisting of:  an oil interfacial tension, an oil dielectric strength, an oil power factor, moisture in insulating oil of the oil insulation system, a system type of the oil insulation system, and a substitute value for a concentration of at least one dissolved gas in insulating oil of the oil insulation system;	
	wherein the power network asset comprises a winding, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter of the winding;	
	wherein the power network asset comprises a bushing, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter of the bushing; 
	wherein the power network asset comprises a cooling system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter of the cooling system; and/or (limitations are in the alternative or optional)
	wherein the power network asset comprises a load tap changer, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter of the load tap changer.
	However, Islam et al teaches a method for replacing missing data from a dataset of an asset comprising a data replacement process performed to determine a substitute value for a power network asset ((see page 1 Col 1 the Abstract “For electrical power transformers their condition can be monitored by measuring electrical characteristics such as frequency response and dissolved gas concentrations in insulating oil. These vectors can be processed to indicate the health of a transformer and predict its probability of failure. One weakness of this approach is that missing measurements render the vector incomplete and unusable. A solution is to estimate missing measurements using a General Regression Neural Network on the assumption that they are correlated with other measurements… Tests show the method is able to accurately estimate missing values based on a finite set of complete observations.”; also, see page 2 Col 1 Par. 2 II methodology…; also, see page 2 Col 1 Par. 3 input section “As these measurements act as indicators of a small set of underlying fault conditions, the values are often inter-related resulting in a statistical correlation between the various values. To estimate the missing values of these multidimensional vectors only the correlated measurements need to be considered. …in the collected data set, it was found that the power factor (pf) which is power of oil was the most commonly missing dimension..,”; also, see table I page 4 Col 2 the missing values were estimated from correlations to other measured parameters; also, see page 3 Col 1 par. 2 “B. Data Processing and Normalisation… In the data set, 35 vectors were incomplete due to missing values in single or multiple dimensions of the vectors…”, thus, one or more values that could be missing can be replaced based on the correlation with the other measured values in the dataset; also, see page 4 pars. 1-4), wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter relating to the insulation system (see page 2 Col 1 par. 3 “To check the operating condition of insulation in power transformers various dielectric and chemical tests are regularly performed. These tests help to monitor the key performance parameters of the paper and oil insulation such as dielectric breakdown voltage (DBV), moisture content, acidity, furan, power factor (pf), total dissolved combustible gases (TDCG) and interfacial tension (IFT) of the insulating liquid”. Power factor/missing value/substituted value is related to an insulation system”); or
	wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter selected from a group consisting of:  an oil interfacial tension, an oil dielectric strength, an oil power factor, moisture in insulating oil of the oil insulation system, a system type of the oil insulation system, and a substitute value for a concentration of at least one dissolved gas in insulating oil of the oil insulation system (see page 2 Col 1 par. 3 “To check the operating condition of insulation in power transformers various dielectric and chemical tests are regularly performed. These tests help to monitor the key performance parameters of the paper and oil insulation such as dielectric breakdown voltage (DBV), moisture content, acidity, furan,
power factor (pf), total dissolved combustible gases (TDCG) and interfacial tension (IFT) of the insulating liquid”. Power factor/missing value/substituted value is related to an insulation system”; as stated above the method is capable of fining any parameter value missing since they are correlated);	
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include a method for replacing missing data from a dataset of an asset comprising a data replacement process performed to determine a substitute value for at least one of: a power of the power network asset or age, wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter relating to the insulation system or wherein the power network asset comprises an insulation system, wherein the missing data replacement procedure is performed to determine a substitute value for at least one parameter selected from a group consisting of:  an oil interfacial tension, an oil dielectric strength, an oil power factor, moisture in insulating oil of the oil insulation system, a system type of the oil insulation system, and a substitute value for a concentration of at least one dissolved gas in insulating oil of the oil insulation system as taught by Islam in order to replace missing data when missing in order to fill out dataset that are used for classifying/detecting the condition of an power/electrical asset such as transformer (see page 1 Col 1 par. 4 “Measurements such as dissolved gas analysis and dielectric insulation tests can be used to assess the condition of a transformer and indicate its likelihood of imminent failure”).  
Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Dagnino et al (WO 2014/078830, reference cited in IDS) in view of Smiley et al (US 20140358601).
 	As per claim 114, Dagnino teaches the method of claim 108, further comprising: but it does not explicitly teach determining confidence information indicative of an accuracy of the condition classification when the missing data replacement procedure is performed; and outputting the confidence information.
	However, Smiley teaches a system and method for classifying the health of an power asset (see the Abstract and [0004] “According to an aspect, a system for developing a health profile of an industrial asset is provided”) comprising determining confidence information indicative of an accuracy of the condition classification when the missing data replacement procedure is performed (see 0022 “n some embodiments, one or more confidences are associated with respective conclusions or with an overall health score of the industrial asset… For example, the health profile may include a first prediction or probability (e.g., where a probability may comprise a distribution (e.g., a symmetric distribution such as 40%+/-5%, or an asymmetric distribution such as a minimum probability of 35% with a maximum probability of 50%, and/or an expected probability of 40%)) of an outage event occurring in two months, a second probability of an outage event occurring in one year, and a third probability of an outage event occurring in five years...a higher confidence metric than the third probability of the outage event occurring in five years because an amount of uncertainty increases over time (e.g., the more distant the event, the more likely it is that conditions will deviate from conditions upon which the probability is predicated). As another example, the longer an asset continues to operate under certain conditions without an outage, the less certain it may become that the asset will eventually fail under those conditions; so the probability may decrease while the confidence increases. In still other embodiments (e.g. where the probability of an outage event associated with degradation might increase over time), there may be less confidence associated with predicting an outage event in the short term, but high confidence in predicting an outage within the longer time period. As an example, confidence may be very high in predicting that an asset is 95-100% likely to fail within 5 years, but confidence may be low in predicting that the asset is 30-50% likely to fail within the next 6 months. Also, the quality, sensitivity, and/or freshness of data used to make a conclusion or prediction could narrow, widen, shift, or skew the confidence profile. Confidence may also be influenced by the stability or trajectory of one or more data elements during an assessment period”; also, see [0028] and [0041]; also, see [0034] and [0036]  and “missing data”); and outputting the confidence information (see Figs. 4-5 and [0057]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include determining confidence information indicative of an accuracy of the condition classification when the missing data replacement procedure is performed and outputting the confidence information as taught by Smiley in order to describe the current or future conditions of an asset and advise or warn a user/operator of an impending event/condition of an asset and take precautionary actions (see [0001]-[0002] actions include preemptive maintenance or replacement; also, see [0006]). 
Claim 115-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dagnino et al (WO 2014/078830, reference cited in IDS) in view of Zou et al (“Evaluation and Automatic Selection of Methods for Handling Missing Data”, 2005). 
	As per claim 115, Dagnino teaches the method of claim 108, but it does not explicitly teach further comprising: selecting, by the electronic device, the missing data replacement procedure from a plurality of missing data replacement procedures.
	However, Zou et a teaches a method comprising automatically selecting by an electronic device a missing data replacement procedure from a plurality of missing data replacement procedures (see page 728 the Abstract “Based on the experimental results, we also propose a meta-learning approach to selecting a method
for handling missing data” and par. 1 “In this paper, we present nine popular methods for handling missing data for classification tasks. We make an
empirical comparison on these methods in terms of classification error rates. We also propose and evaluate a meta-learning approach to selecting a method for handling missing data based on the characteristics of the data set”; see page 730 Col 2 last two pars. “VI. SELECTING A METHOD FOR HANDLING MISSING DATA
In this section, we propose a meta-learning approach to selecting a missing-data-handling method based on our experimental results and the characteristics of the data sets. A classification-learning algorithm, such as C4.5 or ELEM2, can be applied to conduct the meta-learning of method-selection rules. We use ELEM2 for such a purpose…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include comprising automatically selecting by an electronic device a missing data replacement procedure from a plurality of missing data replacement procedures as taught by Zou in order to select a missing data replacement method that is more effective in replacing missing data according to certain data (see page 732 Col 2 par. 1 “…because it is to learn how a learning system can work in a more effective way in terms of handling missing values, i.e., it is about learning how to learn”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to
better classification accuracy than a single method for predicting missing values). 
  	As per claim 116, Dagnino-Zou teaches the method of claim 115, Dagnino teaches that the missing data is as a function of which ones of the set of parameter values are not available for the power network asset (see claim 108 above; missing data is data not available or measured for the asset)
	Zou further teaches wherein the missing data replacement procedure is selected as a function of the set of parameter values are not available for an asset (page 730 Col 2 last two pars. “VI. SELECTING A METHOD FOR HANDLING MISSING DATA
In this section, we propose a meta-learning approach to selecting a missing-data-handling method based on our experimental results and the characteristics of the data sets. A classification-learning algorithm, such as C4.5 or ELEM2, can be applied to conduct the meta-learning of method-selection rules. We use ELEM2 for such a purpose…”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include comprising wherein the missing data replacement procedure is selected as a function of the set of parameter values are not available for an asset as taught by Zou in order to select a missing data replacement method that is more effective in replacing missing data according to certain missing data (see page 732 Col 2 par. 1 “…because it is to learn how a learning system can work in a more effective way in terms of handling missing values, i.e., it is about learning how to learn”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values). 
  	As per claim 117, Dagnino-Zou teaches the method of claim 115, Dagnino teaches replacing data for a power network asset such as a transformer (see Fig. 1-4);
	Zou further teaches wherein at least two different missing data replacement procedures are performed for at least two different parameter values of the set that are not available for an asset (see page 728 the Abstract “In this paper, nine different methods for handling missing data are described and compared. Thirty real-world datasets are used as input data in our experiment. Nine different missing levels are implemented in each training data set to investigate the performance of the methods at different missing levels. For evaluation, two different classification techniques, C4.5 and ELEM2, are applied to obtain the classification error rates. The experimental results show that different methods can have different effects on a data set. Based on the experimental results, we also propose a meta-learning approach to selecting a method for handling missing data. The evaluation results show that the meta-learning approach is effective in selecting a suitable method for handling missing data”; also, see page 730 col 1 last par. “The test data of each data set are unchanged. In order to investigate the performance of different missing-data-handling methods with respect to the volume of the missing data, various levels of missing data, from 10% to 90%, are introduced into each training data set. Therefore, nine training data sets with nine  different missing data rates are obtained from each of the thirty data sets” to Col 2 par. 1 “…we applied each of the nine methods for handling missing data to each training data to fill in the missing data”; also, see page 732 Col 2 par. 4 “Evaluation of Meta-Learning Method To see how this strategy works, we select another five data sets from the UCI repository, which have not been used in 
training method-selection rules. Each of these data sets contains missing data”; also, see page 728 Col 2 par. 4 “…the data sets used in most of the previous studies usually have an unknown missing rate or a small amount of missing values, which cannot reveal the effects of the methods under different
missing rates”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include wherein at least two different missing data replacement procedures are performed for at least two different parameter values of the set that are not available for an asset as taught by Zou in order to select a missing data replacement method that is more effective in replacing missing data according to certain missing data (see page 732 Col 2 par. 1 “…because it is to learn how a learning system can work in a more effective way in terms of handling missing values, i.e., it is about learning how to learn”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values). 
	As per claim 118, Dagnino teaches the method of claim 108, Dagnino further teaches wherein a first parameter value and a second parameter value from the set of parameter values are not available for the power network asset (see [0027] “train the machine-learning algorithm, the machine-learning algorithm is typically trained utilizing at least some data not corresponding to the transformer (e.g., and instead corresponding to another one or more transformers)”, This indicates missing data was replaced with data from similar transformer data.; also, see 0031-0032 calculating/predicting an expected temperature the oil (missing parameter/not measured) and which is used for the classification of the transformer; also, see [0030] “By way of example and not limitation, in one embodiment, variables to the machine-learning algorithm may comprise ambient air temperature and load of the transformer. Constants for the machine-learning algorithm, specific to the transformer, may comprise winding time constant, oil time constant, and/or volume of oil…In another embodiment, the ambient air temperature and/or load of the transformer may be derived from historical field test data and/or other data….”, thus, the data derived or correlated from other data represents missing data/data not measured during operation of the asset. ,
	Dagnino does not explicitly teach a first missing data replacement procedure is performed to automatically determine a first substitute parameter value for the first parameter value, and a second missing data replacement procedure is performed to automatically determine a second substitute parameter value for the second parameter value, the second missing data replacement procedure being different from the first missing data replacement procedure.
	However, Zou teaches a method comprising a first missing data replacement procedure is performed to automatically determine a first substitute parameter value for a first parameter value (see page 728 the Abstract “Based on the experimental results, we also propose a meta-learning approach to selecting a method
for handling missing data” and par. 1 “In this paper, we present nine popular methods for handling missing data for classification tasks. We make an
empirical comparison on these methods in terms of classification error rates. We also propose and evaluate a meta-learning approach to selecting a method for handling missing data based on the characteristics of the data set”; see page 730 Col 2 last two pars. “VI. SELECTING A METHOD FOR HANDLING MISSING DATA
In this section, we propose a meta-learning approach to selecting a missing-data-handling method based on our experimental results and the characteristics of the data sets. A classification-learning algorithm, such as C4.5 or ELEM2, can be applied to conduct the meta-learning of method-selection rules. We use ELEM2 for such a purpose…”), and a second missing data replacement procedure is performed to automatically determine a second substitute parameter value for the second parameter value (see page 728 the Abstract “In this paper, nine different methods for handling missing data are described and compared”), the second missing data replacement procedure being different from the first missing data replacement procedure (see page 728 the Abstract “In this paper, nine different methods for handling missing data are described and compared. Thirty real-world datasets are used as input data in our experiment. Nine different missing levels are implemented in each training data set to investigate the performance of the methods at different missing levels. For evaluation, two different classification techniques, C4.5 and ELEM2, are applied to obtain the classification error rates. The experimental results show that different methods can have different effects on a data set. Based on the experimental results, we also propose a meta-learning approach to selecting a method for handling missing data. The evaluation results show that the meta-learning approach is effective in selecting a suitable method for handling missing data”; also, see page 730 col 1 last par. “The test data of each data set are unchanged. In order to investigate the performance of different missing-data-handling methods with respect to the volume of the missing data, various levels of missing data, from 10% to 90%, are introduced into each training data set. Therefore, nine training data sets with nine  different missing data rates are obtained from each of the thirty data sets” to Col 2 par. 1 “…we applied each of the nine methods for handling missing data to each training data to fill in the missing data”; also, see page 732 Col 2 par. 4 “Evaluation of Meta-Learning Method To see how this strategy works, we select another five data sets from the UCI repository, which have not been used in training method-selection rules. Each of these data sets contains missing data”; also, see page 728 Col 2 par. 4 “…the data sets used in most of the previous studies usually have an unknown missing rate or a small amount of missing values, which cannot reveal the effects of the methods under different missing rates”; pages 728-729 teach the different missing data replacement methods/procedures that are selected for different parameters values).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include automatically selecting a missing data replacement procedure from a plurality of missing data replacement procedures, wherein a first missing data replacement procedure is performed to automatically determine a first substitute parameter value for the first parameter value, and a second missing data replacement procedure is performed to automatically determine a second substitute parameter value for the second parameter value, the second missing data replacement procedure being different from the first missing data replacement procedure as taught by Zou in order to select one or more of different missing data replacement methods that is more effective in replacing missing data according to certain missing data (see page 732 Col 2 par. 1 “…because it is to learn how a learning system can work in a more effective way in terms of handling missing values, i.e., it is about learning how to learn”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values). 
	As per claim 119, Dagnino-Zou teaches the method of claim 118, but it does not explicitly teach wherein an accuracy of the condition classification is increased by performing the second missing data replacement procedure to determine the second substitute parameter value, and
	Zou further teaches wherein an accuracy of the condition classification is increased by performing the second missing data replacement procedure to determine the second substitute parameter value (see page 733 “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values”),  wherein the first missing data replacement procedure is used to determine the second substitute parameter value (see pages 728-729 a plurality of missing data replacement procedures are selectable, once selected the, the selected missing data replacement procedure is capable of being used to determine both the first substitute parameter value and the second substitute parameter value; see page 728 the Abstract “In this paper, nine different methods for handling missing data are described and compared. Thirty real-world datasets are used as input data in our experiment. Nine different missing levels are implemented in each training data set to investigate the performance of the methods at different missing levels. …Based on the experimental results, we also propose a meta-learning approach to selecting a method for handling missing data. The evaluation results show that the meta-learning approach is effective in selecting a suitable method for handling missing data”; also, see page 730 col 1 last par. “The test data of each data set are unchanged. In order to investigate the performance of different missing-data-handling methods with respect to the volume of the missing data, various levels of missing data, from 10% to 90%, are introduced into each training data set. Therefore, nine training data sets with nine  different missing data rates are obtained from each of the thirty data sets” to Col 2 par. 1 “…we applied each of the nine methods for handling missing data to each training data to fill in the missing data”; also, see page 732 Col 2 par. 4 “Evaluation of Meta-Learning Method To see how this strategy works, we select another five data sets from the UCI repository, which have not been used in training method-selection rules. Each of these data sets contains missing data”; also, see page 728 Col 2 par. 4 “…the data sets used in most of the previous studies usually have an unknown missing rate or a small amount of missing values, which cannot reveal the effects of the methods under different missing rates”).
	As per claim 120, Dagnino teaches the method of claim 108, but it does not explicitly teach wherein the missing data replacement procedure is selected from a group consisting of the following procedures: using a default value; using a mean or median value of a statistical distribution; using a random value determined in accordance with a statistical distribution; hard value imputation; using a value determined based on parameter multivariate correlations; using a multivariate regression; and using a Pearson correlation.
	However, Zou teaches a method comprising automatically selecting a missing data replacement procedure from a plurality of missing data replacement procedures,  (see page 728 the Abstract “Based on the experimental results, we also propose a meta-learning approach to selecting a method for handling missing data” and par. 1 “In this paper, we present nine popular methods for handling missing data for classification tasks. We make an empirical comparison on these methods in terms of classification error rates. We also propose and evaluate a meta-learning approach to selecting a method for handling missing data based on the characteristics of the data set”; see page 730 Col 2 last two pars. “VI. SELECTING A METHOD FOR HANDLING MISSING DATA In this section, we propose a meta-learning approach to selecting a missing-data-handling method based on our experimental results and the characteristics of the data sets. A classification-learning algorithm, such as C4.5 or ELEM2, can be applied to conduct the meta-learning of method-selection rules. We use ELEM2 for such a purpose…”), wherein the missing data replacement procedure is selected from a group consisting of the following procedures: using a mean or median value of a statistical distribution (see page 729 Col 1 par. 2 “B. The Mean and Mode Method…”); using a random value determined in accordance with a statistical distribution (see page 729 Col1 par. 5 “E. The Random Drawing Method…”; using a multivariate regression (see Page 729 col 2 par. 2 “The k-Nearest Neighbor Method (kNN) The kNN method substitutes the missing” and par. 5 “the EM method” which is a regression method)).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include automatically selecting a missing data replacement procedure from a plurality of missing data replacement procedures, wherein the missing data replacement procedure is selected from a group consisting of the following procedures: using a mean or median value of a statistical distribution; using a random value determined in accordance with a statistical distribution; using a multivariate regression as taught by Zou in order to select a missing data replacement method that is more effective in replacing missing data according to certain missing data (see page 732 Col 2 par. 1 “…because it is to learn how a learning system can work in a more effective way in terms of handling missing values, i.e., it is about learning how to learn”; also, see page 733 Col 2 last par. “It can automatically choose an appropriate method based on the characteristics of the data set, which leads to better classification accuracy than a single method for predicting missing values). 	
Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Dagnino et al (WO 2014/078830, reference cited in IDS) in view of Majzoobi et al (“Machine Learning Applications in Estimating Transformer Loss of Life”, 2017).
 	As per claim 126, Dagnino teaches the method of claim 125, Dagnino further teaches wherein training the machine learning algorithm comprises 	training a plurality of machine learning algorithms using the training data, and the method further comprises (see [0026] “The machine learning algorithm that is designed and/or developed
using the historical data from the power system may be any one of numerous
types of machine-learning algorithms. For example, in one embodiment, the
machine learning algorithm is a neural network algorithm, such as a feedforward
artificial neural network algorithm comprising one or more hidden
layers. In a preferred embodiment, the neural network algorithm comprises
two hidden layers; although in other embodiments the neural network
algorithm may comprise more than two hidden layers or fewer than two
hidden layers. In still other embodiments, the machine-learning algorithm
may utilize a decision tree learning approach, an association rule learning
approach, and/or other approaches to develop or train the algorithm instead of
or in conjunction with an artificial neural network approach”; also, see [0061]):
	Dagnino does not explicitly teach performing a performance evaluation after the training; and selecting, based on the performance evaluation, at least one of the plurality of machine learning algorithms for use in the condition classification.
	However, Majzoobi teaches a method and system comprising performing a performance evaluation after the training (see page 4 Col 1 last par. “In order to prevent the overfitting problem, K-fold is used to check the performance. In this regard, the datasets are randomly split into k subsets; each time one of the k subsets is used as the test dataset and the reminder k-1 subsets are considered as training datasets. Then, the average error for all k trials is calculated to reach the best test and training datasets. Similar to the cross validation procedure, first each dataset is randomized to guarantee that training and test datasets are distributed fairly. Then, 30% and 70% of each dataset are randomly considered as the test datasets and the training datasets, respectively, in order to avoid the overfitting problem”, thus, training of the algorithms is performed”; also, see page 4 Col 2 training of the machine learning takes palce and performance of each one is calculated); and selecting, based on the performance evaluation, at least one of the plurality of machine learning algorithms for use in the condition classification (see page 5 Col 1 the ANFIS algorithm is selected since it has better performance than other machine learning algorithms).	
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Dagnino’s invention to include performing a performance evaluation after the training; and selecting, based on the performance evaluation, at least one of the plurality of machine learning algorithms for use in the condition classification as taught by Majzoobi in order to increase the performance of the classification of the condition of a power asset (see page 5 Col 1 the ANFIS algorithm is selected since it has better performance than other machine learning algorithms). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.	
	Ba et al (US 20190347577) and Conroy et al (US 20180046942) teach or suggest missing data replacement procedures for determining values of a data set to be used by a machine learning algorithm. The cited IDS references also teaches that missing data replacement procedures were very well known and widely used in the art of machine learning algorithms data sets.  
	EP3514908 is a co-pending patent for the same subject matter disclosed in the current application. The allowed subject matter in the EPO shows a narrowed claimed invention.   	
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117